Case 8:19-cv-00739-MSS-AAS Document 15 Filed 05/30/19 Page 1 of 3 PageID 67




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

   COURTNEY WRIGHT
   Plaintiff,
                                                                      Case No. 8:19-CV-00739
   v.

   MARINER FINANCE, LLC,
   Defendant.

  _____________________________/

        JOINT STIPULATION TO ARBITRATE CLAIMS, STAY LAWSUIT AND
                      ADMINISTRATIVELY CLOSE CASE

         Plaintiff, Courtney Wright, and Defendant, Mariner Finance, LLC., by and through

  undersigned counsel and pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

  Procedure, hereby stipulate to arbitrate this matter with the American Arbitration

  Association, and further stipulate to the entry of the attached proposed order staying this

  lawsuit and administratively closing the case pending the conclusion of arbitration.

         Respectfully submitted this 30th day of May, 2019.

  /s/ Kaelyn Steinkraus                          /s/ Jacqueline Simms-Petredis
  Michael A. Ziegler, Esq.                       Jacqueline Simms-Petredis, Esq.
  Kaelyn Steinkraus, Esq.                        FL Bar #0906751
  Law Office of Michael A. Ziegler, P.L.         jsimms-petredis@burr.com
  2561 Nursery Road, Suite A                     Zachary D. Miller, Esq.
  Clearwater, FL 33764                           FL Bar #95669
  mike@zieglerlawoffice.com                      zmiller@burr.com
  kaelyn@zieglerlawoffice.com                    BURR & FORMAN LLP
  Attorneys for Plaintiff                        201 North Franklin Street, Suite 3200
                                                 Tampa, Florida 33602
                                                 Tel: (813) 221-2626
                                                 Fax: (813) 357-3534
                                                 Attorneys for Mariner Finance




         33559803 v1
Case 8:19-cv-00739-MSS-AAS Document 15 Filed 05/30/19 Page 2 of 3 PageID 68




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 30, 2019, I electronically filed the foregoing

  with the Clerk of Court by using the Notice of Electronic Filing via CM/ECF, which will

  send an electronic copy to:

  Michael A. Ziegler, Esq.
  Kaelyn Steinkraus, Esq.
  Law Office of Michael A. Ziegler, P.L.
  2561 Nursery Road, Suite A
  Clearwater, FL 33764
  mike@zieglerlawoffice.com
  kaelyn@zieglerlawoffice.com
  Attorneys for Plaintiff

                                           /s/ Jacqueline Simms-Petredis
                                           Jacqueline Simms-Petredis, Esq.




         33559803 v1
Case 8:19-cv-00739-MSS-AAS Document 15 Filed 05/30/19 Page 3 of 3 PageID 69




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

   COURTNEY WRIGHT
   Plaintiff,
                                                                    Case No. 8:19-CV-00739
   v.

   MARINER FINANCE, LLC,
   Defendant.

  _____________________________/


        ORDER GRANTING JOINT STIPULATION TO ARBITRATE CLAIMS, STAY
                LAWSUIT AND ADMINISTRATIVELY CLOSE CASE

           THIS CAUSE came before the Court on the parties' Joint Stipulation to Arbitrate

  Claims, Stay Lawsuit and Administratively Close Case. The Court has reviewed the Joint

  Stipulation and case file and is otherwise fully advised in the premises, and hereby

  ORDERS:

          1.        The Court GRANTS the Motion, compels this matter to arbitration and stays

  the matter pending the conclusion of arbitration. The Clerk is directed to administratively

  close this matter.

          DONE AND ORDERED in Tampa, Florida on _____________________, 2019.



                                                      _________________________________
                                                      Hon. Mary Scriven
                                                      United States District Judge


  Copies to: Kaelyn Steinkraus, Jacqueline Simms-Petredis




          33559803 v1
